United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4104
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Brittany Frierson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                 ____________

                            Submitted: August 18, 2017
                              Filed: August 25, 2017
                                  [Unpublished]
                                  ____________

Before WOLLMAN, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Brittany Frierson directly appeals after she pleaded guilty to a drug charge,
pursuant to a plea agreement that contained an appeal waiver, and the district court1

      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
sentenced her to a below-Guidelines-range prison term. Her counsel has moved for
leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967).

       We have reviewed the record to determine whether the appeal waiver is valid,
see United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of
validity of appeal waiver), and whether there are any nonfrivolous issues for appeal,
see Penson v. Ohio, 488 U.S. 75 (1988) (independent review of record in Anders
cases). We conclude that the appeal waiver is valid and enforceable and that there are
no nonfrivolous issues outside the scope of the waiver. See United States v. Andis,
333 F.3d 886, 890-92 (8th Cir. 2003) (en banc) (discussing enforcement of appeal
waivers). We grant counsel’s motion to withdraw, and we dismiss the appeal.
                       ______________________________




                                         -2-